DETAILED ACTION
1.	This is in response to communications 03/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-4, 6-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
LEE et al. (US 2020/0350009 A1) and Siau et al. (US 2014/0347912 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 11, and 19 (and associated dependent claims) as foloows:
Regarding claim 1 (and associated dependent claims 2-4, 6-10), LEE and Siau teach all the limitations of the claim except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for the crossed out limitations: 
 A memory device comprising: a memory cell connected to a word line and a bit line; a row driver configured to drive the word line to a precharge level; a column driver configured to drive the bit line to a first target level; a sense amplifier configured to sense a first sensing level of the word line after the first target level is applied to the memory cell; and a read control circuit configured to control the column driver so that a second target level different from the first target level is 
Regarding claim 11 (and associated dependent claims 13-18), LEE and Siau teach all the limitations of the claim except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for the crossed out limitations: 
 A memory device comprising: a plurality of bays each including a memory cell connected to a word line and a bit line; and a plurality of bay control circuits each configured to access the memory cell through the word line and the bit line, wherein each of the plurality of bay control circuits is configured to: perform a first sensing operation on the memory cell by driving the word line to a precharge level and driving the bit line to a first target level, based on a first read command; and 
Regarding claim 19 (and associated dependent claims 20-21), LEE and Siau teach all the limitations of the claim except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for the crossed out limitations: 

A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 03/30/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior arts do not teach all limitations of the claims.
Based on applicant’s amendments previous spec and title objections are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)